Citation Nr: 0020532	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to a higher rating for tendinitis of the 
right ankle, initially rated as noncompensable.

4.  Entitlement to a higher rating for tendinitis of the left 
ankle, initially rated as noncompensable.

5.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1996 to October 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that (1) denied service 
connection for hearing loss of the right ear; (2) denied 
service connection for flatfoot; (3) granted service 
connection for tendinitis of the right ankle, and assigned a 
zero percent evaluation under diagnostic code 5271-5024, 
effective from October 1997; (4) granted service connection 
for tendinitis of the left ankle, and assigned a zero percent 
evaluation under diagnostic code 5271-5024, effective from 
October 1997; and (5) denied an increased (compensable) 
evaluation for multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324.  The 
veteran submitted a notice of disagreement in December 1998, 
and the RO issued a statement of the case in February 1999.  
The veteran submitted a substantive appeal in March 1999.

The claim of service connection for pes planus will be 
addressed herein below as well as in the Remand section.  The 
claim as to whether the veteran is entitled to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities will be addressed in the Remand 
section.


FINDINGS OF FACT

1.  The veteran does not have a right ear hearing loss 
disability for VA compensation purposes.

2.  The claim of service connection for pes planus is 
plausible.

3.  Tendinitis of the right ankle and left ankle is 
manifested primarily by subjective complaints of pain with 
prolonged walking, standing, or running that produce minor 
functional impairment which is not equivalent to moderate 
limitation of motion.

4.  Range of motion of the right ankle and left ankle is full 
and without evidence of pain.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for right ear 
hearing loss is not well grounded.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.385 (1999).

2.  The claim for service connection for pes planus is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a compensable rating for tendinitis of 
the right ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 
5003, 5024, 5271 (1999).

4.  The criteria for a compensable rating for tendinitis of 
the left ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 
5003, 5024, 5271 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Hearing Loss of the 
Right Ear 

A.  Factual Background

The veteran had active service from March 1996 to October 
1997.

Service medical records at the time of the veteran's 
enlistment examination in September 1995 show that he 
underwent audiometric testing.  The report of this testing 
reveals pure tone thresholds, in decibels, for the right ear 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
15
10
0







The veteran's DD Form 214 shows that the veteran's primary 
specialty was that of a power generated equipment repair 
specialist.

Service medical records show the veteran reported problems 
hearing high pitched noises in his right ear in June 1996.

Service medical records show the veteran was treated for 
fluid behind his right ear in August 1996.  The examiner 
noted that the tympanic membrane was reddened.

Service medical records also show the veteran complained of a 
right earache in January 1997.  The diagnosis was otitis 
media.  In March 1997, the veteran complained of having fluid 
in his right ear.  He underwent audiometric testing.  The 
report of this testing revealed pure tone thresholds, in 
decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
10

Service medical records show that the veteran underwent 
audiometric testing in July 1997.  The report of this testing 
reveals pure tone thresholds, in decibels, for the right ear 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
40
30

Records show an assessment of "mild conductive loss" of the 
right ear in July 1997.  An ear, nose, and throat 
consultation was recommended for the veteran for further 
investigation of the veteran's chronic middle ear pathology.

The veteran underwent a VA examination in December 1997.  The 
veteran reported having middle ear surgery in July 1997, and 
that a pressure equalization tube was place in the right 
tympanic membrane.  Records show that the veteran underwent 
audiometric testing. The report of this testing reveals pure 
tone thresholds, in decibels, for the right ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
25
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The assessment was bilateral hearing within normal limits.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2000).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The veteran's service medical records show he was noted to 
have right ear hearing loss.  It bears emphasis that, 
regardless of a disease or injury in service, an absolute 
requirement for service connection is the current existence 
of a claimed related disability.  Gilpin v. West, 155 F.3d 
1353 (Fed.Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed.Cir. 1997).  The only post-service medical evidence of 
hearing ability is the 1997 VA audiology examination, and the 
results of such study indicate the veteran does not now have 
a right ear hearing loss disability under the standards of 
38 C.F.R. § 3.385.  Since the veteran has not submitted any 
competent medical evidence showing he currently has right ear 
hearing loss disability, his claim of service connection is 
not well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.  
Consequently, the claim of service connection for right ear 
hearing loss must be denied.


II.  Entitlement to Service Connection for Pes Planus

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The Court has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A pre-existing disease or injury will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).  Moreover, in the 
case of wartime service or in the case of peacetime service 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. §§ 1153, 1154 (West 
1991); 38 C.F.R. § 3.306 (1999).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
See Browder v. Brown, 5 Vet. App. 268, 271-72 (1993) (citing 
Hensley v. Brown, 5 Vet. App. 155 (1993)).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

In this case, service medical records at the time of the 
veteran's enlistment examination in September 1995 note 
abnormal feet.  The examiner noted pes planus, moderate, 
asymptomatic.  Service medical records also show various 
occasions where pes planus was diagnosed.  The veteran stated 
that since 1996 he has had pain in both arches. VA 
examination in January 1998 noted the veteran had low arches.

In light of the foregoing, the Board finds that the veteran 
has presented a plausible claim for service connection for 
pes planus.  As such, the claim is well grounded.


III.  Entitlement to Higher Initial Ratings for Tendinitis of 
the Right Ankle
and Left Ankle

A.  Factual Background

Service medical records show that the veteran was treated on 
various occasions for chronic ankle pain.  The veteran 
reported no history of injury.  X-rays were normal.

The veteran underwent a VA examination in January 1998.  He 
reported having pain in his bilateral ankles since 1996.  He 
also reported that when he walked with shoes, he developed 
pain in his ankles, which was aggravated by prolonged 
walking, running, or standing.  The veteran reported taking 
Tylenol for relief.  The veteran also reported that the 
flare-ups in his ankles occurred weekly.  Upon examination of 
the veteran's ankles, there was no swelling, tenderness, or 
deformity; there was no limitation of motion or abnormal 
mobility.  The veteran was able to toe, heel, hop, squat, and 
bear weight on each leg without evidence of pain.  The 
diagnosis was tendinitis, bilateral ankles, without x-ray 
evidence of degenerative joint disease.

An April 1998 RO rating decision granted service connection 
for tendinitis of the right ankle and tendinitis of the left 
ankle, and assigned a zero percent evaluation for each ankle 
under Code 5271-5024, effective from October 1997; a 
10 percent evaluation based upon multiple, noncompensable, 
service-connected disabilities was denied.

B.  Legal Analysis

The veteran's claims for a higher evaluation for tendinitis 
of the right ankle and tendinitis of the left ankle, and for 
an increased (compensable) evaluation under provisions of 
38 C.F.R. § 3.324 are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

The veteran's service-connected bilateral ankle disorders are 
currently rated under code 5024, tenosynovitis.  
Tenosynovitis is to be rated under degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5024.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent rating requires marked 
limitation of motion, and is the maximum rating under this 
diagnostic code.  38 C.F.R. § 4.71a, Code 5271.

The standard ranges of motion of the ankle are 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

In this case, the report of the veteran's VA examination in 
January 1998 shows that the range of motion of each of the 
veteran's ankles was full and without evidence of pain.  
There was neither deformity, nor tenderness, nor swelling. 
These findings, in and of themselves, do not support the 
assignment of a compensable rating for limitation of motion 
under Code 5271.  In addition, there is no x-ray evidence of 
degenerative joint disease of any ankle.  Consequently a 
compensable rating under Code 5003 is not warranted.

Moreover, despite the veteran's complaints of bilateral ankle 
pain there is no objective evidence that pain on use of the 
joint results in limitation of motion to a degree which would 
support a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In sum, a review of the record reflects that tendinitis of 
the right ankle and tendinitis of the left ankle are rated 
separately and each are evaluated as noncompensable under 
Code 5271-5024.  The RO correctly assigned the noncompensable 
ratings based on the absence of limitation of motion, the 
absence of degenerative joint disease, and the lack of 
current findings of swelling, tenderness, or deformity.  
There is no evidence in the record that tendinitis of the 
veteran's ankles includes moderate or marked limitation of 
motion, or ankylosis.  Nor does the evidence reveal that the 
veteran's service-connected ankle disorders present 
exceptional or unusual circumstances to warrant referral of 
the case to the RO to consider the assignment of a rating on 
an extraschedular basis.  38 C.F.R. §§ 3.321(b)(1).

The Board finds that the evidence of record shows that the 
noncompensable level of impairment due to tendinitis of the 
right ankle and tendinitis of the left ankle has existed 
since the effective date of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Accordingly, a "staged" rating is 
not indicated.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the above circumstances, the Board must find that the 
preponderance of the evidence is against the claims for 
increase; the benefit-of-the doubt doctrine is inapplicable 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDERS


Service connection for hearing loss of the right ear is 
denied.

The claim of entitlement to service connection for pes planus 
is well grounded.  To this extent only, the appeal is 
granted.

A compensable rating for tendinitis of the right ankle is 
denied.

A compensable rating for tendinitis of the left ankle is 
denied.


REMAND

The veteran's claim for pes planus is well grounded.  
However, having found that his claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the veteran in the development of 
his claim.   38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

Whether the veteran's preexisting pes planus increased in 
disability during service, beyond the degree expected of 
natural progress (if any) is largely a medical question.  The 
Board may not rely on its own unsubstantiated judgment as to 
whether a preexisting disability underwent an increase in 
disability during service, but must support its medical 
conclusions with independent medical evidence.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995).

Likewise, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree (but only that degree) over and 
above the degree of disability existing prior to aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(a).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should obtain a VA examination 
to determine the current nature, 
severity, and etiology of the veteran's 
foot disorders.  In this regard, the 
examiner should specifically state 
whether the veteran currently has 
bilateral pes planus.  If pes planus is 
found, the examiner must review the 
service medical records and post-service 
medical records and offer opinions as to 

(a) whether it is at least as likely 
as not that the pes planus noted in 
service increased in severity during 
service, and if so, 

(b) whether there is evidence that 
such increase was due to the natural 
progress of the condition; 

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

2.  The RO should then review the 
veteran's claim for service connection 
for pes planus.  After the claim of 
service connection for pes planus has 
been adjudicated, the RO should determine 
if it is necessary to adjudicate the 
issue of entitlement to a 10 percent 
rating based on multiple noncompensable 
service-connected disabilities,  If any 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	K. OSBORNE 
	Acting Member, Board of Veterans' Appeals


 



